         Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
                               IN ADMIRALTY
_______________________________________
                                        )
GREAT LAKES INSURANCE SE,               )
                                        )         CIVIL ACTION
                   Plaintiff,           )
                                        )         NO. 4:20-40020-TSH
                   v.                   )
                                        )
                                        )
MARTIN ANDERSSON,                       )
                                        )
                                        )
                  Defendant.            )



                     ORDER ON MOTION TO AMEND (Docket No. 56)

                                          JULY 20, 2021

       Plaintiff Great Lakes Insurance, SE (“GLI”) brought this declaratory judgment action

under admiralty law against its insured, Martin Andersson (“Andersson”), to determine coverage

under a marine insurance policy with respect to a 2019 sailing accident that wrecked the insured

vessel, The Melody. Andersson (“Andersson”) has filed counterclaims for breach of contract

(Count I) and equitable estoppel (Count II). 1 (Docket No. 9 at 4-22).

       Before the Court is GLI’s motion to amend the complaint to add a new claim based upon

Andersson’s statements from his June 4, 2021 deposition. (Docket No. 56). For the reasons set

forth below, the motion is denied.




1
  The Court dismissed Count III of Andersson’s counterclaim, which contained a cause of action
for bad faith insurance claims settlement practices under M.G.L. c. 76D, due to the Policy’s New
York choice of law clause. (Docket No. 50).
                                                 1
         Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 2 of 8




                                           Background

       Facts

       On December 21, 2018, Andersson purchased a $365,000 marine insurance policy from

GLI for his catamaran, The Melody. (Ex. A at 2, Docket No. 1-2). The Policy became void ab

initio if Andersson breached a number of warranties, including sailing beyond the Policy’s

navigational limits, failing to maintain the vessel in a seaworthy condition, or allowing an

unapproved operator to navigate, operate, or be “at the helm.” (Id. at 3, 13).

       On December 16, 2019, The Melody sustained catastrophic damage when she hit a

breakwater and became stranded in open water near the Port of Boca Chica in the Dominican

Republic. (Comp. ¶ 10, Docket No. 1). GLI refused to cover the cost of salvage, repair, or

replacement on two grounds: that Andersson had sailed beyond the Policy’s navigational limits

and that the Melody was not seaworthy during Andersson’s ill-fated three-day voyage from

Aruba to St. Martin. (¶¶ 12-14). GLI filed this lawsuit seeking a declaration that it has no

coverage obligation to Andersson under the Policy for any losses arising out of The Melody’s

stranding.

       Procedural History

       On October 21, 2020, the Court issued the first scheduling order in this matter:

       Item                           Deadline
       Amendments to Pleadings        May 3, 2021
       Fact Discovery                 Requests for Production: February 1, 2021
                                      Requests for Admission: February 1, 2021
                                      Non-expert Depositions: April 5, 2021
                                      Final Deadline: April 5, 2021
       Expert Discovery               Designation of Plaintiff’s Experts: May 17, 2021
                                      Deposition of Plaintiff’s Experts: July 19, 2021
                                      Designation of Defendant’s Experts: May 17, 2021
                                      Deposition of Defendant’s Experts: July 19, 2021
       Dispositive Motions            September 27, 2021
                                                                 (Docket No. 27).

                                                 2
         Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 3 of 8




       The first scheduling order explicitly provided that no motions seeking leave to add new

parties or amend pleadings to assert new claims or defenses would be allowed after the May 3,

2021 deadline, except for good cause shown. (Docket No. 27) (emphasis added).

       On April 1, 2021, the parties submitted a joint motion to extend discovery deadlines in

order to obtain or confirm the unavailability of critical GPS evidence and, if necessary, provide

adequate time for Andersson to amend his counterclaims. (Docket No. 32). They also noted that

the parties had been unable to take any depositions due to one counsel’s knee injury and because

the information on the GPS evidence, if recovered, could impact what questions would be asked

of witnesses. (Id. at 3). Andersson assured the Court that because resolution of the GPS issue

was imminent, he would likely be able to comply with the established May 3, 2021 amendment

deadline; GLI did not request to extend the amendment deadline or inform the Court that it

planned to amend its pleadings. (Id.). The parties’ proposed scheduling order extended every

discovery deadline except for the deadline to amend pleadings.

        On April 5, 2021, the Court held another status conference and issued the second

scheduling order, which adopted the parties’ requested extended deadlines:

       Item                     Amended Deadline
       Fact Discovery           Final Deadline: June 7, 2021
       Expert Discovery         Designation of Plaintiff’s Experts: July 19, 2021
                                Deposition of Plaintiff’s Experts: September 20, 2021
                                Designation of Defendant’s Experts: September 20, 2021
                                Deposition of Defendant’s Experts: September 20, 2021
       Dispositive Motions      November 22, 2021
                                                                     (Docket No. 33).



       Neither party requested an extension of the May 3, 2021 deadline to amend the pleadings

before or after the April 5, 2021 status conference, so the May 3, 2021 deadline remained in place.




                                                 3
            Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 4 of 8




       GLI took Andersson’s deposition on June 4, 2021, one month after the deadline for

amended pleadings and three days before the extended June 7, 2021 deadline for fact discovery.

Andersson testified that during the December 2019 voyage from Aruba to the Dominican

Republic, his crewmember Ronald Naranjo intermittently “monitor[ed]” The Melody’s navigation

equipment, was positioned at the steering station when Andersson was asleep, and was “on watch”

“at the helm.” Based upon that testimony and the fact that Andersson was the only covered

operator under the Policy, GLI determined that Andersson had likely violated the Policy’s Named

Operator Warranty, which bars any uncovered person from operating, navigating, being in physical

control of, or being “at the helm” of the vessel. (Andersson Dep. 98:23-100:8; 160:21-161:16;

Andersson’s Policy Application Form, Docket No. 57-1). The Policy further provides that if an

incident occurs when the covered vessel is being operated by an uncovered person and a claim

arises, the beneficiary has seven days following the incident to apply for retroactive approval.

(Policy at 16, Docket No. 1-2). It appears that Andersen did not timely seek such retroactive

approval.

       GLI filed the instant motion to amend the declaratory judgment complaint to add that claim

as an additional basis for non-coverage on June 28, 2021, more than seven weeks after the May 3,

2021 amendment deadline.

                                              Discussion

       GLI has mistakenly applied Fed. R. Civ. P. 15(a)(2)’s less exacting standard rather than

the more demanding R. 16(b)(4) to its motion to amend. Unlike R. 15(a)(2)’s liberal policy that

leave to amend “shall be freely give[n] . . . when justice so requires,” “[a] motion to amend filed

outside the parameters set by the scheduling order will be granted “only upon a showing of ‘good

cause.’” Miceli v. JetBlue Airways Corp., 914 F.3d 73, 86 (1st Cir. 2019) (citation omitted).



                                                 4
          Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 5 of 8




“The ‘good cause standard’ focuses on both the conduct of the moving party and the prejudice, if

any, to the nonmovant.” Id. (citing O’Connell v. Hyatt Hotels of P.R., 357 F.3d 152, 155 (1st

Cir. 2004). It “focuses on the diligence (or lack thereof) of the moving party . . . the longer a

plaintiff delays, the more likely the motion to amend will be denied.” Id.

   GLI, not Andersson, bears the heavy burden of persuading the Court to set aside its

scheduling order.

   A. Diligence of the Moving Party

   “Regardless of the context, the longer a plaintiff delays, the more likely the motion to amend

will be denied, as protracted delay, with its attendant burdens on the opponent and the court, is

itself a sufficient reason for the court to withhold permission to amend. Particularly disfavored

are motions to amend whose timing prejudices the opposing party by “requiring a re-opening of

discovery with additional costs, a significant postponement of the trial, and a likely major

alteration in trial tactics and strategy.”” Steir v. Girl Scouts of the USA, 3939 F.2d 7, 12 (1stCir

2004) (internal citations omitted).

       GLI claims that it acted with the utmost diligence possible, considering that it only

became aware of Andersson’s likely breach of the Named Operator Warranty on June 4, 2021,

the date of his deposition, and sought leave to amend one week after the transcript became

available on June 21, 2021. However, I agree with Andersson that GLI had earlier notice of—or

good reason to suspect the existence of— this cause of action. In the days immediately

following the wreck, GLI’s surveyor’s report noted that Andersson had had a crewmember on

board during the three-day voyage; GLI should have realized that that crewmember was not a

covered operator because it had access to the Policy and all the underwriting documents,

including the names of all covered operators. Even if GLI had overlooked the significance of



                                                  5
          Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 6 of 8




these facts during its initial claim investigation, Andersson provided them a second time during

this litigation before his deposition:

        “INTERROGATORY NO. 4: Please state the name[s], address[es], telephone
        number[s], employer[s], and date[s] of birth of each and every individual with
        knowledge of the nautical experience, background, qualifications, and marine loss
        history of Defendant MARTIN ANDERSSON, Ronald Naranja, and/or any other
        person who has ever operated or served as captain or crew aboard the 2000 47’
        Catana vessel named “MELODY” that is identified on the declarations page of
        Policy No. CSRYP/172119 and which is the subject of the above captioned litigation.

        Response and Objections to Interrogatory No. 4: “. . . Mathew Kaufman, Sydney
        Craig, Martin Andersson, Ronald Naranjo.”
                                                  (Docket No. 58-1 at 5).

        Andersson further admitted that only he and Naranjo had “firsthand knowledge of the

grounding” in his response to Interrogatory No. 5. (Id. at 6). 2 Because the grounding occurred

in open water and not when The Melody was docked, GLI should have known that Naranjo, an

uncovered operators, was the only other person aboard the vessel during its final voyage.

        Both parties agree that responses to written discovery were complete on March 19, 2021,

two and a half months before the amendment deadline. (Apr. 2, 2021 Joint Mot. to Extend

Discovery, Docket No. 32 at 2). This means that as of March 19, 2021, GLI knew that

Andersson had embarked on the three-day trip from Aruba to the Dominican Republic in

December 2019 with only one crewmember who was not a covered operator under the Policy.

As Andersson observes, GLI also should have known that at some point during that three-day

voyage, Andersson would to be relieved (however briefly), and that the only person aboard able

to assist was Naranjo, an uncovered operator. GLI should have realized that it might have an

unasserted viable cause of action for breach of the Named Operated Warranty against Andersson,




2
  The Court is uncertain about the proper spelling of the crewmember’s name because GLI’s
interrogatories and Andersson’s responses both use the “Naranja” and “Naranjo” spellings.
                                                6
         Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 7 of 8




and conducted further discovery. To preserve this cause of action, GLI could have deposed

Andersson, questioned Naranjo, or filed this motion to amend before the May 3, 2021

amendment deadline, which would have triggered R. 15(a)’s liberal leave to amend rule rather

than R. 16(b)’s more demanding good cause rule. If GLI was reluctant to depose Andersson

before the missing GPS evidence issue was resolved, it could have asked the Court to extend the

amendment deadline at any point before May 3, 2021. Instead, it took no action to develop or

preserve the new claim it now seeks to assert for more than four months.


   A. Prejudice to the Non-Moving Party

       Although the moving party’s diligence is the “dominant criterion,” prejudice to the non-

moving party “remains relevant.” O’Connell at 155. There is no question that GLI’s

amendment would substantially prejudice Andersson; it could be fatal. If GLI can prove that

Andersson violated the Named Operator Warranty by allowing Naranjo to navigate, operate, or

be “at the helm” of The Melody when he slept in the days leading up to the stranding, all his

remaining counterclaims against GLI will fail and GLI will prevail. To defend against the

proposed amendment, Andersson would incur additional expense for legal research and

argument to present his argument that Naranjo was never “at the helm”, never “navigated”, or

never “operated” The Melody within the meaning of the Policy because The Melody was

navigating on autopilot whenever he was resting during their voyage from Aruba to the

Dominican Republican.

       The Court is also aware that allowing the amendment would further delay this case,

which is nearly seventeen months old. GLI concedes that if the Court allows amendment

Andersson would be entitled to take a second deposition of GLI’s R. 30(b)(6) deponent.




                                                7
         Case 4:20-cv-40020-TSH Document 60 Filed 07/20/21 Page 8 of 8




                                          Conclusion

       I find that GLI has not acted with appropriate diligence to show good cause for setting

aside the Court’s existing scheduling order and granting leave to amend under R. 16(b), and that

the prospect of further delay to the case and the prejudice to Andersson also weigh against

amendment. For the reasons set forth above, Plaintiff’s motion to amend is denied.

SO ORDERED.

                                                                       /s/ Timothy S. Hillman
                                                                    TIMOTHY S. HILLMAN
                                                                          DISTRICT JUDGE




                                               8
